Deutsche Bank Natl. Trust Co. v Hounnou (2017 NY Slip Op 00958)





Deutsche Bank Natl. Trust Co. v Hounnou


2017 NY Slip Op 00958


Decided on February 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2015-05884
 (Index No. 6802/12)

[*1]Deutsche Bank National Trust Company, etc., respondent,
vYapi Hounnou, et al., defendants, Anatole Hounnou, appellant.


Akhilesh Krishna, Richmond Hill, NY, for appellant.
Peter T. Roach & Associates, P.C., Syosset, NY (Michael C. Manniello of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Anatole Hounnou appeals from an order of the Supreme Court, Queens County (McDonald, J.), entered March 11, 2015, which denied his motion to vacate his default in answering the complaint, for leave to serve a late answer, and to vacate a judgment of foreclosure and sale of the same court, entered November 3, 2014.
ORDERED that the appeal is dismissed, with costs.
" It is the obligation of the appellant to assemble a proper record on appeal'" (Blaylock v State of New York, 118 AD3d 836, 836, quoting Matison v County of Nassau, 290 AD2d 494, 495; see Milowski v Michael, 69 AD3d 909, 909). "An appellant's record on appeal must contain all the relevant papers before the Supreme Court" (Gaffney v Gaffney, 29 AD3d 857, 857; see CPLR 5526). "Appeals that are not based upon complete and proper records must be dismissed" (Garnerville Holding Co. v IMC Mgt., 299 AD2d 450, 450; see Ghatani v AGH Realty, LLC, 136 AD3d 744; Fernald v Vinci, 13 AD3d 333, 334).
Here, the record on appeal is inadequate. The appellant has failed to include the order to show cause by which he moved to vacate his default in answering the complaint, for leave to serve a late answer, and to vacate a judgment of foreclosure and sale entered November 3, 2014, or any affirmations or affidavits submitted in support of the motion and any exhibits attached thereto. The omission of these documents from the record renders any meaningful appellate review of the Supreme Court's order virtually impossible (see CPLR 5526; Aurora Indus., Inc. v Halwani, 102 AD3d 900, 901; Barretti v Solucorp Indus., Ltd., 102 AD3d 642, 643; Coello v Gonzalez, 96 AD3d 707, 707-708; Briscoe v White, 34 AD3d 712, 714). Accordingly, dismissal of the appeal from the order is the appropriate disposition (see Barretti v Solucorp Indus., Ltd., 102 AD3d at 643).
CHAMBERS, J.P., AUSTIN, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court